EXHIBIT 99.1 September 21, 2011 Bezeq - The Israel Telecommunication Corp., Ltd. Immediate Report re Pelephone Communications Ltd. – Memorandum of Understanding To:The Tel Aviv Stock Exchange The Israeli Securities Authority On September 21, 2011, Bezeq - The Israel Telecommunication Corp., Ltd. received a notice from its subsidiary, Pelephone Communications Ltd. ("Pelephone"), advising that on September 21, 2011, Pelephone entered into a memorandum of understandingwith Mirs Ltd. ("Mirs") for the provision of domestic roaming services to Mirs subscribers on Pelephone's HSPA/UMTS network.The memorandum of understanding, which contains the primary commercial terms of the relationship, will constitute the basis for a detailed agreement to be executed by the parties.
